                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

OLIVER NISSAN AWSHANA,
ALI NAJIM AL-SADOON,
and WISAM GHARIB HAMANA,

                       Plaintiffs,                           Case Number 20-10699
v.                                                           Honorable David M. Lawson

REBECCA ADDUCCI, Detroit District
Director, United States Immigration and
Customs Enforcement, MATTHEW T. ALBENCE,
Director, United States Immigration and
Customs Enforcement, KEVIN MCALEENAN,
Secretary of the United States Department of
Homeland Security, and WILLIAM P. BARR,
United States Attorney General.

                  Respondents.
____________________________________________/

                 OPINION AND ORDER DENYING IN PART PETITION
                         FOR WRIT OF HABEAS CORPUS

       “[W]hen the State takes a person into its custody and holds him there against his will, the

Constitution imposes upon it a corresponding duty to assume some responsibility for his safety

and general wellbeing.” Helling v. McKinney, 509 U.S. 25, 32 (1993) (citation omitted). Citing

concerns for their safety due to potential exposure to the novel coronavirus and contracting

COVID-19, petitioners Oliver Nissan Awshana, Ali Najim Al-Sadoon, and Wisam Gharib

Hamana, Iraqi refugees currently detained by the United States Immigration Customs and

Enforcement Agency (“ICE”), ask this Court to order their release in a petition for a writ of habeas

corpus filed under 28 U.S.C. § 2241. They base their petition on a vague reference to an

undeveloped theory of substantive due process embodied in the Fifth Amendment.                  The

government opposes their request due in part to their criminal histories that would disfavor release

under normal circumstances. But these are not normal times, and the Court has the authority to
order the petitioners’ release if their continued detention violates a constitutional right for which

the only remedy is release. Nonetheless, the present circumstances do not warrant relief: there are

no confirmed or suspected COVID-19 cases in the one of detention facilities mentioned in the

petition, and none of the petitioners are burdened with conditions that place them in an enhanced

risk category. The petition will be denied in part, but it may be renewed if conditions change. The

respondents promptly must furnish additional information about the conditions at the St. Clair

County Detention Facility, where COVID-19 cases have been reported.

                                          I. The Petition

       Although the petitioners have styled their petition as an “emergency,” they have not moved

for a temporary restraining order or preliminary injunction or any other form of immediate

consideration. The petition cites no legal authority except for references to 28 U.S.C. § 2241. The

petitioners filed no memorandum of law to support their request. And they have not coupled their

petition with any claim for violations of their constitutional rights under, for example, Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

       The government believes that the petitioners’ exclusive reliance on section 2241 is fatal to

their claim. Generally, section 2241 provides a remedy for prisoners and detainees in two

circumstances: (1) to “challeng[e] the execution of a sentence,” and (2) to “test the legality of a

detention where [28 U.S.C.] § 2255 is otherwise inadequate.” Terrell v. United States, 564 F.3d

442, 447-48 (6th Cir. 2009). The government characterizes the petition as a challenge to the

petitioners’ conditions of confinement. It argues that section 2241 cannot provide a basis for relief

for such a challenge.

       It is generally accepted in this circuit that section 2241 “is not the proper vehicle for a

prisoner to challenge conditions of confinement.” Luedtke v. Berkebile, 704 F.3d 465, 466 (6th



                                                -2-
Cir. 2013) (citing Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)). That is because the

purpose of a writ of habeas corpus is to contest “the very fact or duration of . . . physical

imprisonment.” Lutz v. Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich. 2007). It is employed

when “the relief that [a petitioner] seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment.” Ibid. (citing Preiser v. Rodriguez, 411 U.S. 475,

500 (1973)). If the remedy a detainee is seeking is a change in the conditions of his custody

arrangements, or to obtain compensation for past unconstitutional conditions of confinement, then

he must file an action under 42 U.S.C. § 1983, or for a federal detainee, under Bivens. Ibid.

       The petitioners here, however, are not seeking to change the conditions of their

confinement or to obtain damages for past constitutional violations. Instead, they describe the

close living conditions typical of custodial confinement, they recount the current commands for

social distancing necessary to inhibit the spread of the novel coronavirus, and they argue that no

custodial condition will protect them from infection. Therefore, they argue, the only remedy that

will vindicate their due process right under the Fifth Amendment is release from custody.

       That form of relief falls squarely within the prevue of section 2241. “The statute is an

affirmative grant of power to federal courts to issue writs of habeas corpus to prisoners being held

‘in violation of the Constitution or laws or treaties of the United States.’” Rice v. White, 660 F.3d

242, 249 (6th Cir. 2011) (quoting 28 U.S.C.§ 2241(c)). Courts generally look to the form of relief

sought when deciding if section 2241 is applicable. In cases involving medical decisions,

sometimes fine distinctions must be drawn. See Glaus v. Anderson, 408 F.3d 382, 388 (7th Cir.

2005) (distinguishing between a section 2241 petitioner who requests a “quantum change in the

level of custody, which must be addressed by habeas corpus,” and a petitioner who requests “a

different program or location or environment, which raises a civil rights claim” and holding that



                                                 -3-
“[i]f an inmate establishe[s] that his medical treatment amounts to cruel and unusual punishment,

the appropriate remedy would be to call for proper treatment, or to award him damages; release

from custody is not an option.” (citation omitted)); cf. Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979)

(“[L]eav[ing] to another day the question of the propriety of using a writ of habeas corpus to obtain

review of the conditions of confinement, as distinct from the fact or length of the confinement

itself.” (citation omitted)). But section 2241 has been pressed into service in medical condition

cases where the line of demarcation is fuzzy. See Roba v. United States, 604 F.2d 215, 218-19 (2d

Cir. 1979) (allowing a section 2241 petition to challenge an inmate’s “transfer while seriously ill”

where that transfer posed a risk of fatal heart failure).

        Other courts that have granted relief to detainees based on the current pandemic have relied

on section 2241 for their authority. Most of them, however, also have considered coordinated

requests for a temporary restraining order and the attending relevant equitable factors. See Jones

v. Wolf, No. 20-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020); Basank v. Decker, No. 20-2518,

2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020); Coronel v. Decker, ---F.Supp.3d---, 2020 WL

1487274 (S.D.N.Y. Mar. 27, 2020).

        The petitioners allege that their continued detention violates their constitutional right under

the Fifth Amendment, which forbids depriving a person of life, liberty, or property without due

process of law. They contend that their continued detention will compromise their health and may

kill them. They are entitled to advance their claim — and seek release from custody — under

section 2241.

                        II. Immigration Status and Constitutional Detention

        The petitioners are natives and citizens of Iraq admitted at various times to the United

States as refugees. The statuses of Awshana and Hamana were adjusted to lawful permanent



                                                  -4-
residents. All three were placed in removal proceedings because of criminal convictions. And all

eventually were scheduled for deportations, which were stayed when Immigration Judges granted

requests for withholding of removal under the Immigration and Naturalization Act, the United

Nations Convention Against Torture, or both.

       Congress has prescribed that once an alien has been ordered to be deported, “the Attorney

General shall remove the alien from the United States within a period of 90 days (in this section

referred to as the ‘removal period’).” 8 U.S.C. § 1231(a)(1)(A). During this removal period, “the

Attorney General shall detain the alien.” Id. § 1231(a)(2). Congress has authorized the Attorney

General (now the Secretary of the Department of Homeland Security) to detain certain aliens

beyond the 90-day removal period under certain circumstances. Id. § 1231(a)(6). “By its terms,

this provision applies to three categories of aliens: (1) those ordered removed who are inadmissible

under § 1182, (2) those ordered removed who are removable under § 1227(a)(1)(C), § 1227(a)(2),

or § 1227(a)(4), and (3) those ordered removed whom the Secretary determines to be either a risk

to the community or a flight risk.” Clark v. Martinez, 543 U.S. 371,377 (2005). The petitioners

here all fall within the second category, and possibly the third as well.

       Detention of removable aliens, however, must be consistent with the Constitution. The

protection of the Fifth Amendment’s Due Process Clause applies to “all ‘persons’ within the

United States, including aliens, whether their presence here is lawful, unlawful, temporary, or

permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001). The petitioners allege that their

continued detention during the COVID-19 pandemic violates their substantive rights under the

Due Process Clause of the Fifth Amendment to the United States Constitution because it

jeopardizes their health and medical wellbeing.




                                                  -5-
       It is well known that the State “has an ‘obligation to provide medical care for those whom

it is punishing by incarceration.’” Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting

Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “[T]he treatment a prisoner receives in prison and

the conditions under which he is confined are subject to scrutiny under the Eighth Amendment.”

Helling, 509 U.S. at 31.

       However, claims by detainees for due process violations emanating from confinement

conditions are not strictly governed by the Eighth Amendment, because the detainees do not stand

convicted and are not subject to punishment. City of Revere v. Massachusetts Gen. Hosp., 463

U.S. 239, 244 (1983). A detainee’s rights are at least as great as the Eighth Amendment protections

available to a convicted prisoner. Jones v. Blanas, 393 F.3d 918, 933-34 (9th Cir. 2004) (holding

that civil detainees are entitled to superior conditions of confinement than prisoners and pretrial

detainees). Nonetheless, claims relating to health concerns by detainees are analyzed using an

Eighth-Amendment, deliberate-indifference framework. Watkins v. City of Battle Creek, 273 F.3d

682, 685-86 (6th Cir. 2001).

       That framework calls for proof that detention officials were deliberately indifferent to a

substantial risk of harm. Farmer v. Brennan, 511 U.S. 825, 837–38 (1994). The applicable test

has two elements. Id. at 834. First, the petitioners must demonstrate that the constitutional

deprivation was “objectively, ‘sufficiently serious.’” Ibid. (quoting Wilson v. Seiter, 501 U.S. 294,

298 (1991)). Second, they must demonstrate that the detention official had a “sufficiently culpable

state of mind.” Ibid. This element can be proven by circumstantial evidence from which the fact

finder can conclude that the state actor perceived the risk, Comstock v. McCrary, 273 F.3d 693,

703 (6th Cir. 2001), or “from the very fact that the risk was obvious.” Terrance v. Northville Reg’l

Psychiatric Hospital, 286 F.3d 834, 843 (6th Cir. 2002).



                                                -6-
       In Helling v. McKinney, the Supreme Court held that a prisoner could state a claim under

the Eighth Amendment by alleging that officials “exposed him to levels of [environmental tobacco

smoke] that pose[d] an unreasonable risk of serious damage to his future health.” 509 U.S. at 35.

To satisfy the objective prong, the plaintiff had to show both that he was “being exposed to

unreasonably high levels of [environmental tobacco smoke]” and that “society consider[ed] the

risk that the prisoner complain[ed] of to be so grave that it violate[d] contemporary standards of

decency to expose anyone unwillingly to such a risk.” Id. at 35, 36 (emphasis in original). The

plaintiff must produce “more than a scientific and statistical inquiry into the seriousness of the

potential harm and the likelihood [of] injury.” Id. at 36. To succeed on the subjective prong, the

plaintiff had to show that “the prison authorities’ current attitude and conduct” amounted to

deliberate indifference. Ibid.

       However, “a remedy for unsafe conditions need not await a tragic event,” and the plaintiff

need not allege present harm to succeed on an unconstitutional conditions claim. Id. at 33. In

Helling, the Court rejected the government’s argument that the plaintiff’s claim was not cognizable

because he had not alleged any present harm. The Court explained that the government may not

“ignore a condition of confinement that is sure or very likely to cause serious illness and needless

suffering the next week or month or year.” Ibid. The Court noted some examples of circumstances

where inmates may obtain injunctive relief to remedy life-threatening conditions even though

“nothing yet had happened to them.” Ibid. One example was the “exposure of inmates to serious,

communicable disease [even if the] inmate shows no serious current symptoms.” Ibid.

                        III. COVID-19 Pandemic and Detention Facilities
                               A. Novel Coronavirus in Michigan

       On March 22, 2020, the Governor of Michigan announced that “[t]he novel coronavirus

(COVID-19) is a respiratory disease that can result in serious illness or death. It is caused by a

                                                -7-
new strain of coronavirus not previously identified in humans and easily spreads from person to

person. There is currently no approved vaccine or antiviral treatment for this disease.” Executive

Order,     No.    2020-20, Mar. 22, 2020, https://www.michigan.gov/whitmer/0,9309,7-387-

90499_90705-522626--,00.html. Dr. Anthony Fauci, director of the National Institute of Allergy

and Infectious Diseases, estimated that between 100,000 and 240,000 people will die from

COVID-19 related complications. Michael D. Shear et al., Coronavirus May Kill 100,000 to

240,000     in   U.S.   Despite   Actions,   Officials   Say,   N.Y.   Times,   Mar.   31,   2020,

https://www.nytimes.com/2020/03/31/us/politics/coronavirus-death-toll-united-states.html.

         The Centers for Disease Control and Prevention (CDC) advised that “[p]eople aged 65

years and older” might be at higher risk for severe illness from COVID-19. See People Who Are

at Higher Risk for Severe Illness, Ctrs. for Disease Control and Prevention (Mar. 31, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html?

CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019ncov%2Fspecific-

groups%2Fhigh-risk-complications.html. The CDC identified other high-risk conditions, which

include: [p]eople with chronic lung disease or moderate to severe asthma[; p]eople who have

serious heart conditions[; p]eople who are immunocompromised...[; p]eople of any age with severe

obesity (body mass index [BMI] of 40 or higher)[; p]eople with diabetes[; p]eople with chronic

kidney disease undergoing dialysis[; or p]eople with liver disease.” People Who Are at Higher

Risk for Severe Illness, supra.

         On March 10, 2020, the Governor of Michigan announced the state’s first two cases of

COVID-19 and simultaneously declared a state of emergency. Executive Order, No. 2020-4 (Mar.

10, 2020). The number of new cases is growing exponentially. As of today, that number is now

at 20,346 confirmed cases and 959 known related deaths. See Coronavirus, Michigan.Gov,



                                                 -8-
https://www.michigan.gov/coronavirus/0,9753,7-406-98163-520743--,00.html. COVID-19 has a

high risk of transmission, and the number and rate of confirmed cases indicate broad community

spread. Ibid.

                                     B. ICE Detention Facilities

        The parties paint very different pictures of the conditions within the ICE detention

facilities. The government argues that the situation is no worse than what is occurring throughout

the rest of the world. But the petitioners argue that the packed, unsanitary conditions at the

facilities are completely inadequate, warning that they will become breeding grounds for the

disease.

                                     1. ICE Facility Conditions

        As of March 30, 2020, when the respondents filed their answer to the petition, there have

been no suspected or confirmed cases of COVID-19 in either the Calhoun or St. Clair County

detention centers. However, the Court learned from the U.S. Marshal Service that confirmed cases

were reported by the St. Clair County Jail on April 8, 2020. The petitioners argue that the poor

conditions in the facility will compromise their safety and that exposure to the virus while detained

within ICE’s facilities is inevitable.

        Relying on the following articles from major news outlets, the petitioners believe that ICE

detention facilities are rife with overcrowding, neglect, and substandard conditions, making them

hotbeds for the virus:

    1. Human Rights Watch & American Civil Liberties Union, Code Red: The Fatal
       Consequences of Dangerously Substandard Medical Care in Immigration
       Detention (June 2018) ECF No. 1-4. (Since March 2010, 74 detainees have died in
       ICE custody; medical care lapses contributed to 23 of them);

    2. Amanda Holpuch, Coronavirus Inevitable in Prison-Like US Immigration Centers,
       Doctors Say, THE GUARDIAN, ECF No. 1-5;



                                                 -9-
   3. Former ICE Director: Release Immigrants from Detention or COVID-19 Will
      Spread Like Wildfire Inside, DEMOCRACYNOW, ECF No. 14-1;

   4. Ken Klippenstein, Exclusive: ICE Detainees Are Being Quarantined, THE NATION,
      ECF No. 14-3 (ICE has been quarantining detainees at 10 different facilities,
      suggesting that there may be outbreaks);

   5. Scott A. Allen & Josiah D. Rich, Letter to House Committee on Homeland
      Security, ECF No. 14-4 (letter from infectious disease specialists urging immediate
      mitigation strategies to slow the spread of COVID-19 within immigration detention
      facilities);

   6. Julie Mack, Another Big Jump in Michigan Coronavirus Numbers: Now at 2,295
      Cases; 43 Deaths, MLIVE (Mar. 25, 2020), ECF No. 14-5;

   7. Open Letter to ICE from [3,014] Medical Professionals Regarding COVID-19,
      ECF No. 14-6, at PageID.398 (urging the release of “[i]ndividuals and families,
      particularly the most vulnerable – the elderly, pregnant women, people with serious
      mental illness, and those at higher risk of complications”);

   8. Dara Lind, ICE Detainee Says Migrants Are Going on a Hunger Strike for Soap,
      PROBULICA, ECF No. 14-6; and

   9. Gregory Bull, Coronavirus: SF D.A., Activists, Doctors Call for Undocumented
      Immigrants’ Release, ASSOCIATED PRESS, ECF No. 14-11.

       On March 23, 2020, the Centers for Disease Control and Prevention (CDC) acknowledged

that detention facilities “present [] unique challenges for control of COVID-19 transmission among

incarcerated/detained persons, staff, and visitors.”     Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease

Control (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. “The CDC noted that many detention conditions

create a heightened risk of danger to detainees. These include: low capacity for patient volume,

insufficient quarantine space, insufficient on-site medical staff, highly congregational

environments, inability of most patients to leave the facility, and limited ability of

incarcerated/detained persons to exercise effective disease prevention measures (e.g., social



                                              -10-
distancing and frequent handwashing).” United States v. Kennedy, No. 18-20315, 2020 WL

1493481, at *2 (E.D. Mich. Mar. 27, 2020) (Levy, J.).

        Both detention facilities at issue — Calhoun and St. Clair — are located within jail

complexes where vendors, visitors, attorneys, clergy, and correctional facility staff come and go

on a daily basis, according to the petitioners. The government advises, however, that visits are

restricted presently and inmates have no direct contact with people from outside the facilities. The

petitioners maintain that there is no coronavirus screening testing for new detainees, nor is there

coronavirus testing provided to the facility staff. ICE reported that coronavirus testing is provided

only when symptoms manifest, which, according to the World Health Organization, is 5 to 14 days

after the virus is contracted.

        Awshana and Hamana are both detained in the Calhoun Facility. The facility has two types

of dorms. The first type contains 30 to 40 cells that house two people each. The second type of

dorm “has simple bed rows that each have 8 to 16 people.” All detainees share common eating

and social areas. The petitioners report that they have no masks to wear, people come and go every

day, they must share five phones among each other, and there is only one sink for everyone to

wash their hands. Although the facility has hand sanitizer, detainees are not allowed access to it

after 5:00 p.m. They wear the same jumpsuits every day, which are washed twice a week. The

petitioners allege that the facilities in the St. Clair County jail, where Al-Sadoon is held, “are

virtually identical to those at Calhoun County.”

        Through this morning, Calhoun County has reported 541 total cases of COVID-19 and one

death, and St. Clair County reported 140 cases and 3 deaths. See Coronavirus, Michigan.Gov,

https://www.michigan.gov/coronavirus/0,9753,7-406-98163-520743--,00.html




                                                -11-
                            2. Steps Taken to Ameliorate the Situation

        Jennifer Moon, the Deputy Assistant Director for Healthcare Compliance with ICE Health

Service Corps (IHSC), filed a declaration describing the steps ICE has taken to stem the spread of

COVID-19 within the Calhoun and St. Clair County detention facilities.

        Following guidance from the CDC, facility staff assess detainees for fever and respiratory

illness during intake medical screenings. Detainees are also asked if they traveled through areas

with sustained community spread or if they had close contact with anyone with a laboratory-

confirmed COVID-19 diagnosis within the past two weeks. Asymptomatic detainees with known

exposure to COVID-19 “are placed in cohorts with restricted movement for the duration of the

most recent incubation period (14 days after most recent exposure to an ill detainee) and are

monitored daily for fever and symptoms of respiratory illness.” Those detainees who present with

symptoms associated with COVID-19 are placed in isolation where they will be tested. And if

they test positive, they will remain isolated, treated, and hospitalized if necessary. And on Friday,

March 13, 2020, the Federal Bureau of Prisons announced that incarcerated people will not be

allowed visits from family, friends, and attorneys for 30 days. Federal Bureau of Prison Action

Plan, Federal Bureau of Prisons, (Mar. 13, 2020),            https://www.bop.gov/resources/news/

20200313_covid-19.jsp.

        The facilities, working with their local Health Departments, also provide staff and detainee

services to help curb the spread of the virus. Calhoun County and St. Clair County provide

education on COVID-19, which includes guidance on identifying symptoms and the importance

of hygiene. The facilities also provide daily access to sick calls, specialty services, and hospital

care.




                                                -12-
       ICE also insists that the conditions at the detention facilities are adequate. The facilities

maintain “populations within their approved capacities and are not overcrowded.” And they both

provide “disinfectants, soap, and personal protective equipment when needed.”

                            IV. Petitioners’ Individual Circumstances

       The petitioners argue that the conditions at the Calhoun and St. Clair detention centers

subject them to a heightened risk of contracting COVID-19, going so far as calling the facilities

soon-to-be “death camps.” That language does little to advance the arguments, but the Court is

mindful of the petitioners’ legitimate concern — shared by society in general — over minimizing

exposure to the novel coronavirus. The increasing number of courts that have addressed pleas for

release because of the fear of COVID-19 infection have ruled both ways, denying relief when the

concern is too generalized, and granting relief when specific and heightened risks of exposure to

complications have been shown. Courts have been more inclined to grant relief where the

detention facility has reported confirmed cases of COVID 19 or where the petitioners fall into one

of the high-risk categories for COVID-19. See decisions granting relief: Jones, 2020 WL 1643857

(W.D.N.Y.) (granting relief for detainees with chronic medical conditions held in a detention

facility with no confirmed COVID-19 cases); Basank, 2020 WL 1481503 (S.D.N.Y.) (granting

relief for detainees with chronic medical conditions held in a facility with confirmed cases of

COVID-19); Coronel, 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020) (same); Malam v. Adducci, -

-- F. Supp. 3d ---, No. 20-10829, 2020 WL 1672662, at *1 (E.D. Mich. Apr. 5, 2020), as amended

(Apr. 6, 2020) (granting relief for petitioner in high-risk category but held in facility with no

confirmed cases); and see decisions denying relief: Dawson v. Asher, No. 20-0409, 2020 WL

1304557 (W.D. Wash. Mar. 19, 2020) (denying petition where petitioners were not in high-risk

group and no detainees or staff at the facility at issue tested positive for COVID-19); Sacal-Micha



                                               -13-
v. Longoria, No. 20-37, 2020 WL 1518861 (S.D. Tex. Mar. 27, 2020) (same); Xuyue Zhang v.

Barr, 2020 WL 1502607, at *4 (C.D. Cal. Mar. 27, 2020) (denying relief for petitioners in high-

risk categories held a detention facility with no confirmed cases of COVID-19).

       That pattern is consistent with a deliberate indifference analysis. Objectively, the health

risks posed by COVID-19 are abundantly clear. The parties do not dispute that the virus is

particularly dangerous to those over 65 years old or with certain underlying health conditions. See

People Who Are at Higher Risk for Severe Illness, supra. There is no vaccine to prevent COVID-

19, nor is there a known cure or antiviral treatment at this time. Ibid. Dr. Fauci estimated on

March 31, 2020, that between 100,000 and 240,000 will die of COVID-19. Shear et al., supra.

And the Southern and Western Districts of New York have “take[en] judicial notice that, for people

of advanced age, with underlying health problems, or both, COVID-19 causes severe medical

conditions and has increased lethality.” Basank, 2020 WL 1481503, at *3 (S.D.N.Y.); Jones, 2020

WL 1643857, at *8 (W.D.N.Y.).

       The petitioners are also housed in a manner that increases their risk of exposure to the

coronavirus. They are held in the general population of the Calhoun County and St. Clair County

detention centers, use shared restrooms, and are confined in shared cells or dorm-style housing.

Government experts agree that such a communal style of living can increase the infection rate. See

Former ICE Director: Release Immigrants from Detention or COVID-19 Will Spread Like

Wildfire Inside, DEMOCRACYNOW, ECF No. 14-1; FAQs for administrators, staff, people who are

incarcerated, families, Ctrs. for Disease Control and Prevention (Mar. 28, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq.html.

       However, unlike the petitioners in the cases for which courts granted relief, the petitioners

in this case do not allege that they are in a high-risk category as defined by the CDC. Petitioners



                                               -14-
Awshana and Hamana, presently detained at the Calhoun County Detention Center, have not

alleged that any detainees or staff have tested positive for the illness in that detention facility. The

petitioners assert generally that they “are older adults and/or people with medical conditions who

are at particularly grave risk of severe illness or death if they contract COVID-19.” But they never

have alleged that any of them suffered from a medical condition that placed them in a high-risk

category, per the CDC’s guidelines. As of July 2019, Hamana was 39 years old. And although

the parties never stated the Awshana’s age, he never claimed that he was over 45. See People Who

Are at Higher Risk for Severe Illness, supra. Despite Awshana’s assertions that his medical

condition has deteriorated over the past two weeks, he was given consistent medical attention.

After visiting the clinic at the Calhoun facility six times over the course of nine days, medical staff

never noted that he presented any symptoms beyond seasonal allergies or dehydration. Although

the seriousness of the pandemic cannot be doubted, petitioners Awshana and Hamana are in an

objectively better situation than the petitioners in Jones, Basank, and Coronel, who were either in

high-risk categories, were held in facilities with confirmed cases, or both.

       Petitioner Al-Sadoon’s circumstances are different, because the United States Marshal

reported on Wednesday that two inmates at the St. Clair County jail tested positive for COVID-

19. An ICE Assistant Field Office Director reports that each inmate was isolated in his respective

housing unit, and that Al-Sadoon does not reside in either unit. No further information was

provided. The government will be required promptly to investigate and report to the Court and

petitioners’ counsel the details. Al-Sadoon has not alleged that he falls in one of the high-risk

categories that portend complications from a coronavirus infection. He is approximately 32 years

old.




                                                 -15-
       To satisfy the subjective element of their claim, the petitioners must demonstrate that the

government subjected them to objectively poor confinement conditions with deliberate

indifference to their health and safety. Farmer, 511 U.S. at 834. There is no doubt that the

respondents are aware of the grave threat posed by the pandemic and the exacerbated risk caused

by the close quarters of the detention facilities. See Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/ correction-

detention/guidance-correctional-detention.html (last visited April 8, 2020) (explaining that

measures ordered by the CDC to reduce person-to-person contact present unique challenges for

prisons and detention facilities, because “[i]ncarcerated/detained persons live, work, eat, study,

and recreate within congregate environments, heightening the potential for COVID-19 to spread

once introduced”).

       According to Deputy Assistant Director Moon, the government has put in place specific

measures to stem the spread of the pandemic. Following CDC guidance, Calhoun and St. Clair

facility staff assess detainees for fever and respiratory illness during intake medical screenings and

ask about any possible exposure to the virus. Those with confirmed exposure will be segregated

in separate cohorts with restricted movement for the duration of the most recent incubation period

(14 days after most recent exposure to an ill detainee). And the government will place detainees

who present with COVID-19 symptoms in isolation where they are tested and treated if necessary.

However, while these measures are certainly commendable, “the fact is that none of the steps

[taken] . . . includes the ‘social distancing measures recommended — especially for high-risk

individuals — by the CDC . . .” Jones, 2020 WL 1643857, at *10 (W.D.N.Y.). It is unlikely that

any operating detention facility will be able to achieve that goal.



                                                -16-
                                     V. Release as a Remedy

       The premise of this habeas corpus petition is that the conditions of confinement in these

ICE detention facilities are so intolerable because of the risk of contracting COVID-19 that release

is the only remedy. With appropriate proof, that may indeed be true. But the petitioners have

leveled only generalized allegations; if those were deemed sufficient, then all inmates would be

entitled to release until the pandemic subsides. The petitioners have not stated as much in so many

words, but neither have they attempted to articulate any limiting principle.

       Limits, however, are imposed by the Due Process Clause itself, and the manner of its

application. The seminal case dealing with the constitutionality of conditions of confinement of

non-convicted detainees is Bell v. Wolfish, 441 U.S. 520 (1979). There, the Supreme Court held

that such claims are governed by the Due Process Clause, a proposition that is now well accepted.

See, e.g., Phillips v. Roane County, 534 F.3d 531, 539 (6th Cir. 2008) (reiterating that when a

conditions-of-confinement claim “is asserted on behalf of a pre-trial detainee, the Due Process

Clause . . . is the proper starting point”). But the Court also emphasized that those constitutional

rights implicated by conditions of confinement, when analyzed for pretrial detainees under the Due

Process Clause, must be balanced against the “Government[’s] . . . legitimate interests that stem

from its need to manage the facility in which the individual is detained.” Bell, 441 U.S. at 540.

Courts, therefore, must strike a balance “between institutional needs and objectives and the

provisions of the Constitution that are of general application.” Id. at 546 (quoting Wolff v.

McDonell, 418 U.S. 539, 556 (1974)). In striking that balance, courts must give great deference

to the custodians “in the adoption and execution of policies and practices that in their judgment

are needed to preserve internal order and discipline and to maintain institutional security,” id. at

547, lest courts become “enmeshed in the minutiae of prison operations.” Id. at 562.



                                               -17-
       The institutional interests here circle back to ICE’s interest in continuing the detention of

those removable aliens whom the Secretary determines “to be a risk to the community or unlikely

to comply with the order of removal.” 8 U.S.C. § 1231(a)(6). When considering the remedy of a

complete release from detention (albeit with conditions for supervision), the Court must strike a

balance between the gravity of the risk of contracting COVID-19 (with uncertain outcomes for

recovery and a path that could lead to death) with the danger to the public that could result from

releasing the petitioners into the community. The petitioners each contend that they are neither a

danger nor a flight risk. In light of those arguments, it is relevant to review their backgrounds.

The following information came from the petition and declarations furnished by the respondents.

                                    A. Oliver Nissan Awshana

       According to the declaration of deportation officer Christopher Labadini, Oliver Nisan

Awshana came to the United States as a refugee on April 20, 2009, and became a lawful permanent

resident on January 21, 2011. He has not revealed his age, but there is no allegation that he is over

45 years old.

                                   1. Immigration Proceedings

       Awshana was convicted of possession of cocaine and two counts of retail fraud in the

second degree in state court. Due to his convictions, the Bureau of Immigrations and Customs

Enforcement (ICE) detained Awshana in April 2018 and placed him in removal proceedings under

8 U.S.C. § 1227(a)(2). He filed applications for relief from removal, but the Immigration Court

denied them on August 2, 2018, and ordered him deported to Iraq. Awshana’s removal was

scheduled to occur on April 23, 2019.

       On April 1, 2019, Awshana filed a petition for a writ of habeas corpus in the Northern

District of Ohio under 28 U.S.C. § 2241. He argued that his continued detention under 8 U.S.C. §



                                                -18-
1231(a) was unlawful and that he should be released from ICE custody because the United States

was unable to obtain travel documents necessary to remove him to Iraq. The district court in Ohio

denied the petition on July 10, 2019.

       ICE began the physical removal process on April 23, 2019, flying Awshana from Detroit

to Chicago. But Awshana “refus[ed]” to board the plane for his trip to Iraq from Chicago. So ICE

transferred him to the Calhoun County Detention Center in Battle Creek, Michigan, where he

remains in custody.

       Three days later, on April 26, Awshana filed two motions with the Immigration Court in

Detroit, Michigan: the first to reopen his case, and the second to stay his removal proceedings. On

April 30, 2019, the Immigration Court granted Awshana’s motion to stay his removal, and on May

14, 2019, the court reopened his immigration case.

       After holding hearings in November and December 2019, the Immigration Court issued a

written decision on February 4, 2020, granting Awshana’s applications for withholding of removal

under the Immigration and Nationality Act and alternatively withholding removal under the United

Nations Convention Against Torture due to the deteriorating conditions in Iraq. The court

concluded that Awshana would face torture and persecution in Iraq because he is a Christian, he

will be identified as a supporter of the United States, and he has no social network to protect him

in Iraq. ICE then filed a notice of appeal with the Board of Immigration Appeals (BIA) on March

3, 2020. The appeal currently is pending, awaiting the issuance of the BIA’s briefing schedule

and hearing transcripts.

                           2. Medical History at Calhoun Detention Facility

       In a reply to the government’s response, Awshana asserts that his medical condition has

deteriorated over the past two weeks while at the Calhoun Detention Center. His attorney alleges



                                                -19-
that when she visited him on March 20, 2020, he looked “sick.” He allegedly had a fever, a runny

nose, and a cough, and he had difficulty swallowing, was sweating profusely, and was slightly

jaundiced. The government adamantly disputes this account, contending that attending nurses saw

nothing wrong with Awshana, aside from seasonal allergies and dehydration. The government

detailed Awshana’s recent medical history in its sur-reply:

       March 20, 2020: Awshana visited the clinic complaining of a stuffy nose and
       nausea that started the day before. He denied being around anyone that had been
       sick. “The practitioner noted that it appears Awshana has allergic rhinitis and that
       there are no signs of infection.” He was prescribed Cetirizine for his allergy
       symptoms and was told to increase his fluids.

       March 24, 2020: Awshana visited the clinic complaining about sneezing and
       fatigue. He denied having a cough or nausea. He stated that he gets dizzy after
       laying down and rising quickly. He also admitted that he had only been drinking
       three glasses of water because it tastes bad.

       March 25, 2020: Awshana visited the clinic for unusual behavior. He denied feeling
       suicidal or homicidal. But he reported feeling anxious and wanted to be released.

       March 26, 2020: He visited the clinic again for unusual behavior. He complained
       of “feeling bad,” that his ears were plugged, and that he had been coughing. No
       cough was noted during the encounter. He was housed and placed in observation.

       March 26, 2020: Awshana returned to the clinic by the request of command staff,
       as he had been kiting the night before stating that he needed to go to the hospital.
       He appeared very anxious, had no fever, was slightly tachycardic, and said he was
       not sleeping. He did not cough during the exam or observation period. He received
       an x-ray of his chest, which came back normal. He was cleared and returned to
       general population.

       March 29, 2020: Awshana visited the clinic complaining about a cold or the flu. He
       claimed that he had a fever, chills, nasal drainage, and a cough. A physical exam
       showed that his vital signs were fine, and the nurse did not detect a cough, runny
       nose, or congestion. No signs or symptoms of a cold or the flu were noted.




                                               -20-
                                     B. Ali Najim Al-Sadoon

       Ali Najim Al-Sadoon is an Iraqi Shi’a Muslim. He and his family fled Iraq and sought

refuge in the United States on June 23, 1994. He is roughly 32 years old. He has not identified

any health problems.

                                   1. Immigration Proceedings

       After being convicted of safe breaking and breaking and entering in state court, ICE

initiated removal proceedings against Al-Sadoon on August 20, 2013, charging him as removable

under 8 U.S.C. §§ 1227(a)(2). He did not contest the charges. While Al-Sadoon was serving his

sentence, an Immigration Judge in Detroit ordered him removed on March 24, 2015. Al-Sadoon

waived his right to appeal the decision and was transferred from the custody of the Michigan

Department of Corrections (MDOC) to ICE on May 17, 2016.

       Al-Sadoon moved to reopen his removal proceedings in September 2017, and an

Immigration Judge denied the motion on November 8, 2017. Al-Sadoon appealed the decision to

the BIA but withdrew his appeal on August 31, 2018.

       In the meantime, Al-Sadoon was a member of a class action lawsuit filed in this Court in

2018 in which Iraqi aliens in ICE custody sought a writ of habeas corpus to preclude their detention

pending removal. See Hamama v. Adducci, No. 17-11910 (E.D. Mich.) (Goldsmith J.). Judge

Goldsmith granted the petitioners’ motion for a preliminary injunction on November 20, 2018. See

Hamama v. Adduci, 349 F. Supp. 3d 665 (E.D. Mich. 2018) (Goldsmith, J.), vacated and

remanded, 946 F.3d 875 (6th Cir. 2020). Per the order, ICE released Al-Sadoon from custody and

placed him on a GPS tether.

       The Iraqi government then issued a one-way Laissez-Passer travel document for Al-

Sadoon’s removal on March 13, 2019. The travel document was valid for six months.



                                               -21-
       Al-Sadoon was ordered to report to the Detroit Metropolitan Airport on June 23, 2019, at

4:00 p.m. for removal. But he had filed on June 20, 2019 in the Immigration Court in Detroit a

motion to reopen and a motion to stay his removal. Because he had not yet heard from the

immigration court, Al-Sadoon cut his tether on the morning of June 23 and did not report to the

airport as instructed.   The immigration court denied Al-Sadoon’s motion to reopen removal

proceedings on June 25. ICE officers found Al-Sadoon at his house about a month later on July

26, 2019. He barricaded himself in his home using a couch and a washing machine. A Special

Response Team had to break in to arrest him.

       The government filed a criminal complaint charging Al-Sadoon with hampering removal

in violation of 8 U.S.C. 1253(a)(1)(C). The court denied bond on August 5, 2019, finding that Al-

Sadoon was a flight risk and danger to the community. The court eventually dismissed the

indictment on the government’s motion “to allow ICE to effectuate [Al-Sadoon’s] removal.”

       Al-Sadoon was then re-detained by ICE on December 18, 2019. But on January 10, 2020,

the BIA granted Al-Sadoon’s request for a stay of removal, pending the decision of Al-Sadoon’s

appeal of the immigration court’s June 25, 2019, denial of his motion to reopen removal

proceedings. Al-Sadoon’s removal, which was planned on January 12, 2020, was therefore

cancelled.

       Al-Sadoon currently is detained at the St Clair Detention Center. Most recently, on

February 14, 2020, Judge Goldsmith explicitly authorized his continued detention in a sealed order

in the ongoing class action.

                                       2. Criminal History

       In addition to the hampering removal charge, Al-Sadoon has an extensive criminal history.

He has been arrested for the following conduct:



                                               -22-
August 2, 2001: arrested by Dearborn, Michigan, police for “an offense related to a
stolen vehicle.” Al-Sadoon received a juvenile order of guilt for receiving and
concealing stolen property valued at $20,000 or more;
December 6, 2003: arrested by Detroit, Michigan, police for “a public order crime”;
December 9, 2004: arrested by Dearborn police and convicted of unlawfully taking a
motor vehicle without authority;
December 4, 2006: arrested and convicted of “domestic violence in Detroit”;
January 23, 2007: arrested by Detroit police and convicted of “larceny in a building
and breaking and entering a building”;
July 6, 2007: arrested by Detroit police “for an offense relating to assault”;
July 7, 2007: arrested by Dearborn police and convicted of “operating a vehicle with
no license or multiple licenses”;
July 17, 2007: arrested by Detroit police “for a traffic offense”;
September 26, 2007: arrested by Detroit police for an “offense related to the obstruction
of justice”;
December 3, 2007: arrested by Detroit police for “an offense related to robbery”;
June 8, 2008: arrested by Detroit police “for a public peace offense”;
June 23, 2008: arrested by Detroit police for “a dangerous drugs offense”;
August 14, 2008: arrested by Detroit police and convicted of “breaking and entering by
illegal entry without the owner’s permission”;
October 19, 2008: arrested by Detroit police for “an offense related to burglary”;
December 4, 2008: arrested by the Detroit police for “an offense related to obstruction
of justice”;
December 9, 2008: arrested by Detroit police for “a traffic offense”;
January 9, 2009: arrested by Detroit police for “an armed robbery offense”;
January 29, 2009: arrested by the Westland, Michigan, police “for a traffic offense”;
February 20, 2009: arrested by the Dearborn police for traffic and controlled substance
related offenses, resulting in a conviction of “operating a vehicle with a suspended,
revoked or denied license”;
March 28, 2009: arrested by Sidney, Ohio, police and convicted of “fleeing a police
officer in a vehicle”;
April 9, 2009: arrested by Dearborn police and convicted of “fleeing a police officer in
a vehicle”;
April 15, 2009: arrested by Dearborn police and convicted of “operating while
intoxicated and controlled substance possession”;
June 5, 2009: arrested by Dearborn police and convicted of “operating a vehicle with
no license or multiple licenses”;
June 15, 2011: arrested by Wayne, Michigan, police and convicted of “breaking and
entering outside a showcase”;
September 27, 2011: arrested by Dearborn police for a “public peace offense”;
October 26, 2011: arrested by the Dearborn police department for safe-breaking —
convicted and sentenced to three years and six months to 15 years imprisonment with
the MDOC; and
April 16, 2012: arrested by Redford, Michigan, police for breaking and entering —
convicted and sentenced as a habitual offender to three years and six months to 15 years
imprisonment with the MDOC.

                                            -23-
The last two convictions were the basis of the removal proceedings.

                                   C. Wisam Gharib Hamana

       Wisam Gharib Hamana is an Iraqi Christian who, along with his family, was granted

asylum in 1983. He is around 39 years old. He left Iraq when he was eight weeks old. He does

not speak Arabic or Chaldean fluently and knows little about Iraqi social and cultural norms. On

July 27, 1984, he became a lawful permanent resident of the United States. He has not identified

any health problems.

                                   1. Immigration Proceedings

        ICE began removal proceedings against Hamana on August 6, 2010, charging him as

removable under 8 U.S.C. § 1227(a)(2)(A)(ii) and (B)(i) based on convictions of “controlled

substance offenses,” receiving and concealing stolen property, and retail fraud. On September 29,

2010, an immigration judge ordered his removal from the United States. The case was reopened

in August 2017, and on February 26, 2018, an Immigration Judge again ordered his removal.

       Like Al-Sadoon, Hamana was a class member in the Hamama class action before Judge

Goldsmith. After Judge Goldsmith granted the petitioners’ motion for a preliminary injunction on

November 20, 2018, ICE released Hamana from custody on December 19, 2018, and placed him

on a GPS tether.

       On March 13, 2019, the Iraqi government issued a one-way, Laissez-Passer travel

document for Hamana’s removal from the United States, which was valid for six months. ICE

scheduled Hamana’s removal to begin on June 25, 2019, and instructed him to meet ICE officers

at the Detroit Metropolitan Airport that day at 3:30 p.m.

       Hamana filed a motion to reopen and a motion to stay his removal with the immigration

court in Detroit on June 18, 2019, several days before he was scheduled to leave. The immigration

                                               -24-
court denied both motions on June 24, 2019. Hamana appealed, and the BIA denied his request to

stay his removal proceedings pending his appeal of the Immigration Court’s decisions.

       Hamana never reported to the airport on June 25, 2019, as ordered. Instead, he cut his

tether around 6:40 p.m. Acting on a complaint and warrant charging him with hampering removal

in violation of 8 U.S.C. 1253(a)(1)(C), ICE found Hamana and arrested him about a month later

on July 22, 2019. Hamana was arrested without further incident. Two days later, a magistrate

judge in this district detained Hamana pending trial on his criminal charges, finding that he was a

flight risk and posed a danger to the community. Hamana was indicted on the hampering removal

charge on August 6, 2019.

       On November 25, 2019, the Iraqi government issued another six-month travel document

for Hamana’s removal. ICE arranged to deport him on February 9, 2020, and the government

dismissed its indictment against him on January 8, 2020, to facilitate his removal.

       ICE re-detained Hamana on January 14, 2020. But days before his second deportation

date, Hamana filed a supplemental motion with the BIA for an emergency stay on February 6,

2020. He argued that his family had been granted the right to emigrate to Italy before coming to

the United States and asked that he be removed there instead of Iraq. Luck was on his side, it

seems, because the next day, the flight that ICE booked to remove him was cancelled. And that

same day — February 7, 2020 — the BIA granted Hamana’s request to stay removal pending his

appeal of the Immigration Court’s June 24, 2019, denial of his motion to reopen removal

proceedings.

       Hamana currently is detained by ICE at the Calhoun County Detention Facility. Most

recently, on March 31, 2020, Judge Goldsmith explicitly authorized his continued detention in a

sealed order in the ongoing class action.



                                               -25-
                                         2. Criminal History
        In addition to his hampering removal, it appears that Hamana also has a criminal record:

    July 21, 1998: arrested by Troy, Michigan, police and convicted of “retail fraud”;
    June 7, 2002: arrested by Oakland County, Michigan, sheriffs and convicted of
    “receiving and concealing stolen property”;
     July 13, 2002: arrested by the Warren police and convicted of “controlled substance
    offenses”;
    July 24, 2003: arrested by Hazel Park, Michigan, police and convicted of “disorderly
    conduct”;
    July 19, 2010: arrested by Warren police and convicted of “assault with a dangerous
    weapon and controlled substance possession”;
    October 21, 2011: arrested by Warren police and convicted of “assault with a dangerous
    weapon”; and
    January 18, 2013: arrested by Detroit police and convicted of “receiving and concealing
    a motor vehicle.”

The first three entries are the convictions that served as a basis for Hamana’s removal.

                                             * * * * *

        In normal times, the petitioners’ respective criminal records, interference with supervision,

and resistance to lawful deportation orders would justify their continued detention. When striking

the balance between ICE’s institutional need for continued detention and the petitioners’ legitimate

concerns over an unreasonable risk of serious damage to their future health, it is fair to require the

petitioners to articulate something more than a generalized fear of exposure to disease in a

detention facility. That only makes sense, since “the requirements of due process are fluid and

fact dependent.” Shoemaker v. City of Howell, 795 F.3d 553, 559 (6th Cir. 2015). A detainee who

poses a greater flight risk or danger to the community will need to make a stronger showing of risk

to his life and health to win release.

        In their criticism of the government, the petitioners point only to the lack of social

distancing measures implemented at the facilities. They have not argued that the government

ignored their high-risk status, failed to treat someone suffering from COVID-19 adequately, or

ignored the threat level when someone associated with the detention facilities tested positive for

                                                -26-
the virus. In fact, the briefings reveal the opposite. The Calhoun facility medical staff were

attentive to Awshana’s complaints, caring for him each time he visited the clinic, monitoring his

condition, providing advice about managing his hydration levels, and giving him allergy

medications.

       To prevail, the petitioners must show that the government, “with deliberate indifference,

exposed [them] to [an environment] that pose[s] an unreasonable risk of serious damage to [their]

future health.” Helling, 509 U.S. at 35. Petitioners Awshana and Hamana have not done so; they

have not offered specific proof that the respondents’ facilities “[are] incapable of protecting [them]

from contracting COVID-19 or providing appropriate medical attention should [they] be infected.”

Sacal-Micha, 2020 WL 1518861, *5 (S.D. Tex.). The petitioners offer only conclusory arguments

based on articles regarding the contagious nature of COVID-19 and the potential to spread in

detention facilities. But none of the exhibits concern the Calhoun or St. Clair detention centers

specifically. The relatively healthy petitioners are left with the argument that the government acted

with deliberate indifference by failing to implement social distancing measures in its facilities in

which no one tested positive for COVID-19.

       More information is needed to assess petitioner Al-Sadoon’ claim.

                                          VI. Conclusion

       The petitioners understandably seek release from their crowded detention facilities as the

world reels from the effects of the global coronavirus pandemic. And courts across the country

have released inmates and civil detainees to stem the spread of COVID-19. But in the immigration

context, courts have released only those individuals who fell within one of the CDC’s high-risk

categories, were housed in detention facilities with confirmed cases, or both. Petitioners Awshana

and Hamana do not fit this mold: they are relatively healthy people detained in facilities with no



                                                -27-
confirmed cases. And when one of them sought medical attention, it was promptly provided.

Petitioners Awshana and Hamana have not shown that the are in custody in violation of the

Constitution. Therefore, they are not entitled to relief under 28 U.S.C. § 2241.

       Petitioner Al-Sadoon’s claim is on a slightly different footing. There are reports of a

confirmed case of COVID-19 at the St. Clair County detention facility. That changes the nature

of the concern beyond mere generalities. But more information is required to determine if release

is an appropriate remedy.

       Accordingly, it is ORDERED the petition for a writ of habeas corpus (ECF No. 1) is

DENIED as to petitioners Oliver Nissan Awshana and Wisam Gharib Hamana, only.

       It is further ORDERED that the respondents must furnish to the Court and petitioners’

counsel by noon on Friday, April 10, 2020, detailed information describing the extent of CIVID-

198 infestation at the St. Clair County jail, including the number of suspected and confirmed cases,

the location of the infected inmates, whether petitioner Al-Sadoon was present in any areas visited

by the infected inmates within the last 14 days, the steps taken to address the infections, the number

of inmates in each housing unit (including the housing units where those inmates with confirmed

COVID-19 cases are quarantined), and all remedial measures undertaken at the facility in light of

the presence confirmed or suspected cases.

       It is further ORDERED that petitioners Awshana and Hamana may reapply for appropriate

relief under this case number of conditions at the Calhoun County Detention Facility change with

respect to suspected or confirmed cases of COVID-19 at that facility.


                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: April 9, 2020

                                                -28-
